DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 8/18/2022. 
        
Response to Amendment
In response to the action mailed on 6/7/2022, the Applicant has filed a response amending the claims.
             
Response to Arguments
In view of Applicant’s response the claims are allowable.

Allowable Subject Matter
Claims 1 and 3-15 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the claimed invention is the following:
 
Tanimura et al (US Pub 20080198051) Fig 2, where a signal processing device (104, 105, 107) is included in an optical reception device (100a) and is configured to receive an optical signal transmitted by one optical transmission device (200), where the signal processing device (104, 105, 107) has a symbol timing detecting unit (107) configured to detect a symbol timing (sampling timing) based on sample signals (i.e. from AD converter 104a) obtained by oversampling the optical signal converted into an electric signal (i.e. via receiving unit 103) with a sampling rate n (where n is more than or equal to 2) higher than a symbol rate, where the signal processing device (104, 105, 107) has an adaptive equalization filter unit (105) (as also shown in Fig 6) configured to perform an equalization process on the sample signals (i.e. from AD converter 104a), and where the signal processing device (104, 105, 107) has a timing matching unit (104a, 104b) configured to match timing to an optimum point (i.e. as shown in Fig 5A to Fig 5C) such that, and when the adaptive equalization filter unit (105) (as also shown in Fig 6) takes in the sample signals (i.e. from AD converter 104a), one of the taken-in sample signals (i.e. from AD converter 104a) corresponding to the symbol timing (sampling timing) is given to a tap (e.g. C2 as shown in Fig 6 and Fig 8) of which a tap coefficient has a maximum value (i.e. at time tau) among taps (e.g. C0, C1, C2, C3, C4 as shown in Fig 6 and Fig 8) included in the adaptive equalization filter unit (105) (as also shown in Fig 6).

Jia et al (US Pub 20190181952) Fig 37, where an optical reception device (3714) is configured to receive a burst optical signal transmitted by one a plurality of optical transmission devices (e.g. 3718(1), 3718(2)). 

The newly found prior art relevant to the Applicant’s disclosure is the following:

Imoto et al (US Pub 20190280779) and more specifically Fig 1, Fig 2 and Fig 3.

Fludger et al (US Pat 9419726) and more specifically Fig 7.

Wang et al (US Pat 9094117) and more specifically Fig 2A.

Nakashima et al (US Pat 9048957) and more specifically Fig 3.

Saito et al (US Pub 20140212132) and more specifically Fig 5, Fig 6 and Fig 11.

Abe et al (US Pub 20130287390) and more specifically Fig 1.

Komaki et al (US Pub 20120308227) and more specifically Fig 3.

Koizumi et al (US Pub 20120134684) and more specifically Fig 2.

Koizumi et al (US Pub 20100329697) and more specifically Fig 1.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A signal processing device included in an optical reception device configured to receive a burst optical signal transmitted by one of a plurality of optical transmission devices, the signal processing device comprising: 
a symbol timing detecting unit configured to detect a symbol timing based on sample signals obtained by oversampling the burst optical signal converted into an electric signal with a sampling rate higher than a symbol rate; 
an adaptive equalization filter unit configured to perform an equalization process on the sample signals; and 
a timing matching unit configured to match timing such that, when the adaptive equalization filter unit takes in the sample signals, one of the taken-in sample signals corresponding to the symbol timing is given to a tap of which a tap coefficient has a maximum value among taps included in the adaptive equalization filter unit, 
wherein the timing matching unit includes an input timing adjusting unit configured to take in the sample signals and give the one of the taken-in sample signals corresponding to the symbol timing to the tap of which the tap coefficient has the maximum value by adjusting a timing at which the taken-in sample signals are output to the adaptive equalization filter unit, and 
wherein the input timing adjusting unit includes a delay amount calculating unit configured to calculate an amount of delay based on the symbol timing detected by the symbol timing detecting unit and a position of the tap of which the tap coefficient has the maximum value.

Regarding Claim 9, A signal processing method for an optical reception device configured to receive a burst optical signal transmitted by one of a plurality of optical transmission devices, the signal processing method comprising: 
detecting a symbol timing based on sample signals obtained by oversampling the burst optical signal converted into an electric signal with a sampling rate higher than a symbol rate; 
performing an equalization process on the sample signals; 
matching timing such that, when the sample signals are taken in, one of the taken-in sample signals corresponding to the symbol timing is given to a tap of which a tap coefficient has a maximum value among taps included; 
taking in the sample signals and giving the one of the taken-in sample signals corresponding to the symbol timing to the tap of which the tap coefficient has the maximum value by adjusting a timing at which the taken-in sample signals are output; and 
calculating an amount of delay based on the symbol timing detected and a position of the tap of which the tap coefficient has the maximum value.

Although devices/methods for processing burst optical signals are known in the art, there is no teaching, suggestion or motivation to generate a device/method that processes burst optical signals with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   
 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636